 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    WILLIAM ROUSER,                                    Case No. 2:21-cv-00777-JDP (HC)
11                       Petitioner,                     ORDER GRANTING PETITIONER’S
                                                         APPLICATION TO PROCEED IN FORMA
12            v.                                         PAUPERIS
13    JARED LOZANO,                                      ECF No. 2
14                       Respondent.                     ORDER FINDING THAT THE PETITION
                                                         STATES A COGNIZABLE CLAIM FOR
15                                                       VIOLATION OF PETITIONER’S DUE
                                                         PROCESS RIGHTS DURING A PAROLE
16                                                       HEARING, BUT NO OTHER VIABLE
                                                         CLAIMS
17
                                                         ECF No. 1
18

19          Petitioner William Rouser, a state prisoner proceeding pro se, challenges an April 2020

20   denial of parole. ECF No. 1 at 5, 23. The petition is before me for preliminary review under

21   Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, the judge assigned to the

22   habeas proceeding must examine the habeas petition and order a response to the petition unless it

23   “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d

24   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). I find that

25   petitioner is potentially entitled to relief on his claim that he was denied due process during his

26   parole hearing. I also find, however, that none of his other claims are cognizable. Petitioner must

27   advise whether he wishes to proceed on the claim I have found cognizable or file an amended

28   petition. I will also grant his application to proceed in forma pauperis. ECF No. 2.
                                                        1
 1           Petitioner raises four claims. First, he argues that the parole board’s denial of parole was

 2   cruel and unusual punishment under the Eighth Amendment. ECF No. 1 at 5. There is no

 3   constitutional right to parole, however, and its denial cannot violate the Eighth Amendment. See

 4   Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (“There is no right under the Federal Constitution

 5   to be conditionally released before the expiration of a valid sentence, and the States are under no

 6   duty to offer parole to their prisoners.”).

 7           Second, he argues that the attorney who represented him at his parole hearing rendered

 8   ineffective assistance. ECF No. 1 at 7. But there is no right to assistance of counsel in parole

 9   hearings. See Garner v. Yates, No. 1:08-CV-00196-OWW-GSA HC, 2008 U.S. Dist. LEXIS

10   11112, *6 (E.D. Cal. 2008) (“Likewise, the Constitution does not require the assistance of counsel

11   at a parole board hearing.”).

12           Third, petitioner argues that the parole board primarily based its denial on disciplinary

13   violations that it knew to be unreliable. This states a possible due process claim. The decision to

14   deny parole must be supported by “some evidence” that has indicia of reliability. Superintendent,

15   Mass. Correc. Inst. v. Hill, 472 U.S. 445, 455 (1985).

16           Fourth, petitioner argues that the parole board violated his due process rights by admitting

17   into evidence a psychiatric evaluation with which he disagreed. ECF No. 1 at 15. There is no

18   constraint on the type of evidence the parole board may consider, so long as that evidence is

19   reliable. Hill, 472 U.S. at 455 (holding that the only due process requirements in a parole hearing

20   are advance notice of the hearing, an opportunity for the inmate to be heard, an explanation for
21   any denial of parole, and that some reliable evidence support the decision to deny parole). The

22   petition argues that the psychiatric evaluation was wrong, but petitioner’s disagreement not render

23   the evaluation automatically unreliable. To find otherwise might prohibit the use of any adverse

24   psychiatric evidence in parole hearings. Additionally, I cannot tell to what extent the parole

25   board relied on the evaluation, because their reasoning is not included with the petition.

26           It is ORDERED that:
27           1.      Petitioner’s application to proceed in forma pauperis, ECF No. 2, is granted.

28
                                                        2
 1            2.      Petitioner may either proceed with the claim I have found cognizable or file an

 2   amended petition within sixty days. If he chooses the former option, he should submit a written

 3   filing advising me of that decision within thirty days.

 4            3.      The Clerk of Court is directed to send petitioner a federal habeas form.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:        May 6, 2021
 8                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
